The act of Assembly empowers the county court to establish ferries where necessary. They are the proper judges where it is fit to establish them. If they deem it proper to establish two *Page 363 
ferries at the same place, they may do so. There are two ferries established at the same place in several parts of this State. This proves the power of the county court to establish them. Sic adjournatur.
NOTE. —  That the county court does possess the power to establish more than one ferry at or near the same place seems not to have been doubted in Beard v. Long, 4 N.C. 167. But it is there said that the public faith pledged to the first grantee ought not to be violated unless the public interest manifestly demands the establishment of an additional ferry.
Cited: Atkinson v. Foreman, 6 N.C. 57; Barrington v. Ferry Co.,69 N.C. 170.